628 F.2d 307
The ESTATE of Mary Frances Smith BRIGHT, Deceased, by H. R.Bright, Independent Executor, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 78-2221.
United States Court of Appeals,Fifth Circuit.
Oct. 2, 1980.

Appeal from the United States District Court for the Northern District of Texas; Robert W. Porter, Judge.
M. Carr Ferguson, Asst. Atty. Gen., Philip I. Brennan, Richard W. Perkins, Gilbert E. Andrews, Acting Chief, Tax Division, U. S. Dept. of Justice, Washington, D. C., for defendant-appellant.
Thompson, Knight, Simmons & Bullion, J. W. Bullion, Emily A. Parker, Payne & Spradley, Robert B. Payne, Dallas, Tex., for plaintiff-appellee.
Robert Edwin Davis, Rodney J. Owens, Dallas, Tex., Graves, Dougherty, Hearon & Moody, J. Chrys Dougherty, Austin, Tex., J. Lyndell Kirkley, Fort Worth, Tex., B. Hunter Loftin, Carl G. Mueller, Jr., Marvin K. Collie, Houston, Tex., J. David Tracy, Fort Worth, Tex., Vester T. Hughes, Jr., Dallas, Tex., C. W. Wellen, Fulbright & Jaworski, Houston, Tex., amicus curiae.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion June 18, 1980, 5 Cir., 1980, 619 F.2d 407).
Before COLEMAN, Chief Judge, BROWN, AINSWORTH, GODBOLD, CHARLES CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN, VANCE, KRAVITCH, FRANK M. JOHNSON, Jr., GARZA, HENDERSON, REAVLEY, POLITZ, HATCHETT, ANDERSON, RANDALL, TATE, SAM D. JOHNSON, THOMAS A. CLARK, and WILLIAMS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
IT IS ORDERED that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.